DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20, the claim limitation “a semiconductor layer of the transistor comprises amorphous silicon” fails to include all the limitations of claim 17. For example, the claim limitations of claim 20 conflict with the clam limitation “a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc” cited in claim 17. Therefore, claim 20 can’t depend on claim 17.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,029,572. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 2-16, claims 1-13 of U.S. Patent No. 11,029,572 discloses all the claim limitations of claims 2-16.
Claims 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,029,572 in view of Mori US 2015/0301372.
Regardomg claims 17-21, claims 1-6 of U.S. Patent No. 11,029,572 discloses all the claim limitations of claims 2-16, except “a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc”.


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of claims 1-6 of U.S. Patent No. 11,029,572 for the purpose of enhancing electron mobility and making TFT smaller.

Claims 2-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Teranuma US 20140092355. 
Regarding claims 2-8, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 discloses all the claim limitations of claims 2-8, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view”
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.

Claims 9 and 11-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim US 20080068524. 
Regarding claims 9 and 11-16, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 discloses all the claim limitations of claims 9 and 11-16, except, “a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view”.
Kim discloses a display device, in at least figs.4B and 1, a pixel area (300), a first source driver (500a); and a second source driver (500b), wherein the first source line 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view as taught by Kim in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim US 20080068524 and Teranuma US 20140092355.
Regarding claim 10, Kim discloses a first gate driver (400) and a second gate driver (400)(see fig.4B), the pixel area is between the first gate driver and the second gate driver in a plan view for the purpose of having two gate drivers on both side of the pixel area (para.127). The reason for combining is the same as clam 7.

Teranuma discloses a display device, in at least fig.1, the gate line (Ga) is electrically connected to the first gate driver (GD1) and the second gate driver (GD2)(see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate line is electrically connected to the first gate driver and the second gate driver as taught by Teranuma in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Kim for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.

Claims 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 in view of Teranuma US 20140092355 and Mori US 2015/0301372.
Regarding claims 2-8, claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 discloses all the claim limitations of claims 2-8, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc”.

Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Teranuma and Mori in the display device of claims 1-9, 11-15 and 17-20 of U.S. Patent No. 10,649,295 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line and enhancing electron mobility and making TFT smaller.

s 2-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Teranuma US 20140092355. 
Regarding claims 2-8, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 discloses all the claim limitations of claims 1-6, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view”
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view as taught by Teranuma in the display device of claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line.
s 9 and 11-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim US 20080068524. 
Regarding claims 9 and 11-16, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 discloses all the claim limitations of claims 9 and 11-16, except, “a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the pixel area is between the first source driver and the second source driver in a plan view”.
Kim discloses a display device, in at least figs.4B and 1, a pixel area (300), a first source driver (500a); and a second source driver (500b), wherein the first source line and the third source line (171a and 171a) are electrically connected to the first source driver (see fig.4B), wherein the second source line and the fourth source line (171b and 171b) are electrically connected to the second source driver (see fig.4B), wherein the pixel area is between the first source driver and the second source driver in a plan view (see fig.4B) for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages (para.128).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first source driver; and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver, wherein the .

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim US 20080068524 and Teranuma US 20140092355.
Regarding claim 10, Kim discloses a first gate driver (400) and a second gate driver (400)(see fig.4B), the pixel area is between the first gate driver and the second gate driver in a plan view for the purpose of having two gate drivers on both side of the pixel area (para.127). The reason for combining is the same as clam 7.
claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Kim US 20080068524 does not explicitly discloses the gate line is electrically connected to the first gate driver and the second gate driver.
Teranuma discloses a display device, in at least fig.1, the gate line (Ga) is electrically connected to the first gate driver (GD1) and the second gate driver (GD2)(see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gate line is electrically connected to the first gate driver and the second gate driver as taught by Teranuma in the display device of claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. .

Claims 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 in view of Teranuma US 20140092355 and Mori US 2015/0301372.
Regarding claims 2-8, claims 1, 2, 4, 5, 7, 15, 17, 18 and 20 of U.S. Patent No. 10,372,004 discloses all the claim limitations of claims 1-6, except, “a pixel area, a first gate driver; and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view, and a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc”.
Teranuma discloses a display device, in at least fig.1, a pixel area (a pixel area in LCP, see fig.1), a first gate driver (GD1); and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of having an area for forming pixels and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 

.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2-4, 7, 9-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2008/0068524.
Regarding claim 2, Kim discloses a display device, in at least figs.1-4B and 8-13, comprising: 
a pixel area (PX), the pixel area comprising: 
a first source line (171c); 
a second source line (171d) adjacent to the first source line; 
a third source line (171e) adjacent to the second source line; 
a gate line (121/G); 
a transistor (Q); and 
a pixel electrode (PE/191); 
a first gate driver (left 400); and 
a first gate driver (left 400, fig.4B); and 
a second gate driver (right 400, fig.4B), 
wherein the gate line is electrically connected to the first gate driver and the second gate driver (see figs.1-2 and 4B), 
wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.4B),
wherein a gate (124) of the transistor is electrically connected to the gate line, one of a source (173) and a drain (175) of the transistor is electrically connected to the first source line, the other of the source and the drain of the transistor is electrically connected to the pixel electrode (see figs.9 and 12),

wherein the pixel electrode does not overlap with the first source line (see fig.9).
Regarding claim 3, Kim discloses a fourth source line (171f) adjacent to the third source line, wherein the pixel electrode does not overlap with the fourth source line (see fig.9).
Regarding claim 4, Kim discloses a liquid crystal (3) over the pixel electrode (see figs.10 and 13).
Regarding claim 7, Kim discloses a semiconductor layer (154) of the transistor comprises amorphous silicon (para.149).
Regarding claim 9, Kim discloses a display device, in at least figs.1-4B and 8-13, comprising: 
a pixel area (PX), the pixel area comprising: 
a first source line (171c); 
a second source line (171d) adjacent to the first source line; 
a third source line (171e) adjacent to the second source line; 
a fourth source line (171f) adjacent to the third source line; 
a gate line (121/G); 
a transistor (Q); and 
a pixel electrode (PE/191); 
a first source driver (500a); and 
a second source driver (500b), 

wherein a gate (124) of the transistor is electrically connected to the gate line, one of a source (173) and a drain (175) of the transistor is electrically connected to the first source line, the other of the source and the drain of the transistor is electrically connected to the pixel electrode (see figs.9 and 12),
wherein the pixel electrode overlaps with the second source line and the third source line (see fig.9), and 
wherein the pixel electrode does not overlap with the first source line and the fourth source line (see fig.9).
Regarding claim 10, Kim discloses a first gate driver (left 400, fig.4B); and a second gate driver (right 400, fig.4B), wherein the gate line is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area is between the first gate driver and the second gate driver in a plan view (see fig.4B).
Regarding claim 11, Kim discloses the pixel area is between the first source driver and the second source driver in a plan view (see fig.4B).
Regarding claim 12, Kim discloses a liquid crystal (3) over the pixel electrode (see figs.10 and 13).
Regarding claim 15, Kim discloses a semiconductor layer (154) of the transistor comprises amorphous silicon (para.149).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Teranuma US 20140092355.
Regarding claim 2, Lin discloses a display device, in at least figs.1-3, comprising: 
a pixel area (R1), the pixel area comprising: 
a first source line (DL1); 
a second source line (DL2) adjacent to the first source line; 
a third source line (DL3) adjacent to the second source line; 
a gate line (B1); 
a transistor (T1); and 
a pixel electrode (PE1); 

wherein the pixel electrode overlaps with the second source line and the third source line (see figs.2 and 3), and 
wherein the pixel electrode does not overlap with the first source line (see figs.2 and 3).
Lin does not explicitly disclose a first gate driver, and a second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and the second gate driver in a plan view.
Teranuma discloses a display device, in at least fig.1, a first gate driver (GD1), and the second gate driver (GD2), wherein the gate line (Ga) is electrically connected to the first gate driver and the second gate driver (see fig.1), wherein the pixel area (a pixel area in LCP, see fig.1) is between the first gate driver and the second gate driver in a plan view (see fig.1) for the purpose of suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line (para.47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first gate driver, and the second gate driver, wherein the gate line is electrically connected to the first gate driver and the second gate driver, wherein the pixel area is between the first gate driver and 
Regarding claim 3, Lin discloses a fourth source line (DL4) adjacent to the third source line, wherein the pixel electrode does not overlap with the fourth source line (see figs.2 and 3).
Regarding claim 4, Lin discloses a liquid crystal (300, para.22) over the pixel electrode (see fig.1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Teranuma US 20140092355 as applied to claim 2 above, and further in view of Mori US 2015/0301372.
Regarding claim 6, Lin in view of Teranuma does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Lin in view of Teranuma for the purpose of enhancing electron mobility and making TFT smaller.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Teranuma US 20140092355 as applied to claim 2 above, and further in view of Kim US 20080068524.
Regarding claim 7, Lin in view of Teranuma does not explicitly disclose a semiconductor layer of the transistor comprises amorphous silicon.
Kim discloses a semiconductor layer (154) of the transistor comprises amorphous silicon (para.149) for the purpose of forming a transistor. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises amorphous silicon as taught by Kim in the display device of Lin in view of Teranuma for the purpose of forming a transistor.
Regarding claim 8, Lin discloses the transistor is between the first source line and the second source line (see figs.10 and 13).
Lin in view of Teranuma does not explicitly disclose a capacitor comprising a first electrode and a second electrode electrically connected to the pixel electrode, wherein the second electrode is between the first source line and the second source line.
Kim discloses a capacitor (Cst formed by 177 and 137, para.204) comprising a first electrode (137) and a second electrode (177) electrically connected to the pixel electrode, and the second electrode is formed adjacent to the transistor (see figs.9 and 12) for the purpose of enhancing the voltage storage ability of the liquid crystal capacitor (para.163).
.

Claims 9-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Kim US 20080068524.
Regarding claim 9, Lin discloses a display device, in at least figs.1-3, comprising: 
a pixel area (R1), the pixel area comprising: 
a first source line (DL1); 
a second source line (DL2) adjacent to the first source line; 
a third source line (DL3) adjacent to the second source line; 
a fourth source line (DL4) adjacent to the third source line; 
a gate line (B1); 
a transistor (T1); and 
a pixel electrode (PE1); 
wherein a gate (a gate, para.27) of the transistor is electrically connected to the gate line, one of a source (a source, para.27) and a drain (a drain, para.27) of the 
wherein the pixel electrode overlaps with the second source line and the third source line (see figs.2 and 3), and 
wherein the pixel electrode does not overlap with the first source line and the fourth source line (see figs.2 and 3).
Lin does not explicitly disclose a first source driver, and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver.
Kim discloses a display device, in at least figs.4B and 1-3, a first source driver (500a), and a second source driver (500b), wherein the first source line and the third source line (171a and 171a) are electrically connected to the first source driver (see fig.4B), wherein the second source line and the fourth source line (171b and 171b) are electrically connected to the second source driver (see fig.4B) for the purpose of separating the source lines into two groups and received with different data voltages (para.128).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pixel area, a first source driver, and a second source driver, wherein the first source line and the third source line are electrically connected to the first source driver, wherein the second source line and the fourth source line are electrically connected to the second source driver as taught by 
Regarding claim 10, Kim discloses a first gate driver (left 400, fig.4B); and a second gate driver (right 400, fig.4B), wherein the gate line (G) is electrically connected to the first gate driver and the second gate driver, and wherein the pixel area (PX) is between the first gate driver and the second gate driver in a plan view (see fig.4B) for the purpose of having dual gate driver (para.127) and suppressing variation in the roundness of the signal waveforms cause by the time constant of each gate line. The reason for combining is the same as claim 9.
Regarding claim 11, Kim discloses the pixel area (PX) is between the first source driver and the second source driver in a plan view (see fig.4B) for the purpose of having an area for forming pixels and separating the source lines into two groups and received with different data voltages (para.128). The reason for combining is the same as claim 9.
Regarding claim 12, Lin discloses a liquid crystal (300, para.22) over the pixel electrode (see fig.1).
Regarding claim 15, Kim discloses a semiconductor layer (154) of the transistor comprises amorphous silicon (para.149) for the purpose of forming a transistor. The reason for combining is the same as claim 9.
Regarding claim 16, Lin discloses the transistor is between the first source line and the second source line (see figs.10 and 13).

Kim discloses a capacitor (Cst formed by 177 and 137, para.204) comprising a first electrode (137) and a second electrode (177) electrically connected to the pixel electrode, and the second electrode is formed adjacent to the transistor (see figs.9 and 12) for the purpose of enhancing the voltage storage ability of the liquid crystal capacitor (para.163).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a capacitor comprising a first electrode and a second electrode electrically connected to the pixel electrode, and the second electrode is formed adjacent to the transistor as taught by Kim in the display device of Lin in order to have a capacitor comprising a first electrode and a second electrode electrically connected to the pixel electrode, wherein the second electrode is between the first source line and the second source line for the purpose of enhancing the voltage storage ability of the liquid crystal capacitor.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin US 2017/0045794 in view of Kim US 20080068524 as applied to claim 9 above, and further in view of Mori US 2015/0301372.
Regarding claim 14, Lin in view of Kim does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Lin in view of Kim for the purpose of enhancing electron mobility and making TFT smaller.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0068524 as applied to claim 2 above, and further in view of Mori US 2015/0301372.
Regarding claim 6, Kim does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Kim for the purpose of enhancing electron mobility and making TFT smaller.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0068524 as applied to claim 9 above, and further in view of Mori US 2015/0301372.
Regarding claim 14, Kim does not explicitly disclose a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc.
Mori discloses a display device, a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc (para.89) for the purpose of enhancing electron mobility and making TFT smaller (para.89). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a semiconductor layer of the transistor comprises an oxide semiconductor comprising indium, gallium, and zinc as taught by Mori in the display device of Kim for the purpose of enhancing electron mobility and making TFT smaller.


Contact Information
The Examiner notes: claims 5, 13 and 17 will be allowable subject matter after Terminal disclaimer of U.S. Patent No. 11,029,572, U.S. Patent No. 10,649,295, and U.S. Patent No. 10,372,004 filed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871